DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are (claims 1-20): “shielding cover assembly", "shielding layer assembly", "driving device, "first shielding layer", "second shielding layer", "shielding layer unit", "first shielding cover", "second shielding cover", "first/second supporting unit", "guide unit".
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
It is unclear from the specification what the equivalents are for "shielding layer/cover”, "shielding layer/cover assembly", "shielding layer/cover unit", "supporting unit", "driving device", "supporting component", and "guide unit".  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1-20, the claim limitations: "shielding layer/cover”, "shielding layer/cover assembly", "shielding cover/layer unit", "supporting unit", "guide unit", "supporting component", and "driving device" invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A thorough review of the specification fails to adequately link structure to those recited means.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 19 and 20 recite "a driving device" three times.  It is unclear whether they are referring to the same driving device or different driving devices.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 1-20, the limitations "shielding layer/cover”, "shielding layer/cover assembly", "shielding cover unit", "supporting unit", "guide unit", and "driving device" fail to have written description support.  
The disclosure describes these means plus function phrases in a way that is devoid of physical structure. These general descriptions of functionality are tantamount to non-descript black boxes that wouldn't indicate possession.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-4, 6-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seki et al. (U.S. 2006/0055402 A1).
	Regarding claims 1 and 19, Seki et al. teach a method implemented on a computing device having one or more processors and one or more storage devices (e.g. para 179, 238,  and 244; refer to "computer"), the method comprising: determining a current position for at least one portion of a shielding cover assembly (e.g. fig. 1, items 2-4; fig. 5A & 5B, items 2-4; fig. 13, items 2 and 3; para 182, "an examination engineer can adjust the position of the top plate 121 and can control opening and closing the revolving door") of an imaging device (e.g. fig. 10-13, the device as a whole can be considered the 'imaging device'), wherein the imaging device includes a shielding layer assembly (e.g. fig. 13, items 1 & 113; fig. 10, items 113 and 114) disposed on at least a portion of the imaging device; and causing a driving device to drive the at least one portion of the shielding cover assembly to move from the current position to a target position (e.g. fig. 5A and 5B; para 102, "The revolving door may be also turned using pneumatics or a hydraulic pump and others by pressing a revolving button arranged on a top plate receiving mount") wherein when the at least one portion of the shielding cover assembly moves to the target position, the shielding cover assembly is coupled to the shielding layer assembly to form a shielding space that is shielded against electromagnetic waves from an outside of the shielding space (e.g. fig. 4 and 5B).
	Regarding claim 20, Seki et al. teach wherein the causing a driving device (e.g. para 491, "actuator") to drive the at least one portion of the shielding cover assembly to move from the current position to a target position includes: determining an operating state of the imaging device (e.g. para 182, "an examination engineer can adjust the position of the top plate 121 and can control opening and closing the revolving door"); and causing a driving device to drive the at least one portion of the shielding cover assembly to move from the current position to the target position based at least in part on the operating state (e.g. para 491, "When the measurement is finished…can restore the state").
	Regarding claims 2 and 3, Seki et al. teach wherein a first portion of the imaging device includes a scanner (e.g. fig. 10, for 'scanner' refer to the electronics surrounded by items 113 and 114 used to examine the patient); and the shielding layer assembly includes a first shielding layer (e.g. fig. 10, items 113 and 114) disposed on the scanner, wherein the first shielding layer is disposed on a shell of the scanner (e.g. fig. 10, items 113 and 114).
	Regarding claim 4. Seki et al. teach wherein the scanner includes a cavity; and the first shielding layer is disposed on at least a portion of a peripheral surface of the cavity (e.g. fig. 10, item 114).
	Regarding claim 6, Seki et al. teach wherein the second portion of the imaging device includes a supporting component (e.g. fig. 13, items 6b and 6a, item 126a) configured to support a table; and the shielding layer assembly includes a second shielding layer disposed on at least a portion of the supporting component (e.g. fig. 13, item 1). 
	Regarding claim 7, Seki et al. teach wherein the scanner includes a first surface and a second surface disposed opposite to each other in an axial direction of the scanner (e.g. fig. 13, item 112 left and right sides; item 113 left and right sides); and the supporting component includes a first supporting unit disposed on a side of the first surface (e.g. fig. 13, item 125, left half),  or a second supporting unit disposed on a side of the second surface of the scanner (e.g. fig. 13, item 125, right half).
	Regarding claim 8, Seki et al. teach wherein the second shielding layer includes a first portion of the second shielding layer including a first shielding layer unit (e.g. fig. 13, item 1, left half) disposed on at least a portion of the first supporting unit, or a second portion of the second shielding layer including a second shielding layer unit (e.g. fig. 13, item 1, right half) disposed on at least a portion of the second supporting unit.
	Regarding claim 9, Seki et al. teach wherein the shielding cover assembly includes a first shielding cover (e.g. fig. 13, items 2 and/or 3, left half) coupled to the first shielding layer and at least a first portion of the second shielding layer (e.g. fig. 13, item 1, left half).
	Regarding claim 10, Seki et al. teach wherein the shielding cover assembly further includes a second shielding cover (e.g. fig. 13, items 2 and/or 3, right half) coupled to the first shielding layer and at least a second portion of the second shielding layer (e.g. fig. 13, item 1, right half).
	Regarding claim 11, Seki et al. teach wherein the first shielding cover or the second shielding cover is moveable or detachable (e.g. fig. 13, items 2 & 3; fig. 3, item 2 & 3, refer to the revolving feature of items 2 & 3);
	Regarding claim 12, Seki et al. teach wherein the supporting component includes a guide unit (e.g. fig. 31, item 700); and the second shielding cover is slidable along the guide unit in an axial direction of the scanner (e.g. fig. 31, item 701 would slide the second shielding cover in an axial direction y relative to the patient or bed part 404; para 365).
	Regarding claim 13, Seki et al. teach a driving component (e.g. para 365, "moving mechanism 701) configured to drive the second shielding cover to slide along the guide unit in the axial direction of the scanner (e.g. fig. 31, item 701 would slide the second shielding cover in an axial direction y relative to the patient or bed part 404; para 365).
	Regarding claim 14, Seki et al. teach a rocker assembly operable to control a movement of the second shielding cover, wherein one end of the rocker assembly is coupled to the second shielding cover and another end of the rocker assembly is coupled to the supporting component (e.g. fig. 65 & 68, refer to rollers 353, for 'one end of the rocker assembly' refer to the side of the rollers coupled to 'second shielding cover' 351, for 'another end of the rocker assembly' refer to the side of the rollers facing item 353).
	Regarding claim 15, Seki et al. teach wherein the second shielding cover is slidable along a direction perpendicular to an axial direction of the scanner (e.g. fig. 13, refer to item 3's sliding direction in the X/Z directions). 
	Regarding claim 16, Seki et al. teach wherein the first shielding cover or the second shielding cover includes a rotatable structure (e.g. fig. 13, refer to item 3's sliding direction in the X/Z directions for the rotation).
	Regarding claim 17, Seki et al. teach wherein at least a portion of the second shielding cover is coupled to the supporting component via a hinged connection (e.g. fig. 65 & 68, the movement device can be seen as a hinge as item 304 rotates).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (U.S. 2006/0055402 A1) in view of Wang (U.S. 2012/0265050 A1).
	Seki et al. teach the limitations as discussed above but may fail to explicitly teach the scanner includes a radio frequency coil component, a gradient coil component, and a main magnet component; and the first shielding layer is disposed on at least a portion of the main magnet component.  However, in the field of magnetic imaging, Wang et al. teach a multi-modality scanner with a main magnet component, radio frequency coil component, and a gradient coil component (e.g. para 59-62; fig. 1A; an MRI multi-modality imager would have those components).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include an MRI modality imager in place of or in addition to Seki et al.'s existing biomagnetic scanner in order to perform multi-modality imaging at a high contrast resolution (e.g. para 14).  It would have been obvious to one of ordinary skill in the art to have the first shielding layer disposed on at least a portion of the main magnet component in order to shield the region of interest from electromagnetic waves from outside the scanner (e.g. Seki et al. - para 185).

	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (U.S. 2006/0055402 A1) in view of Ford (U.S. 2014/0000630 A1).
	Seki et al. teach the limitations as discussed above but may fail to explicitly wherein the shielding layer assembly or the shielding cover assembly includes a mesh structure.  However, in the field of magnetic imaging, Ford teaches using a mesh conducting structure (e.g. para 31).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include using a mesh structure with one or more of the shielding materials as it is considered a well-known solution to the problem of forming an electromagnetic shield and functioning as a faraday cage (e.g. para 31).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMER M CHAO whose telephone number is (571)272-0674. The examiner can normally be reached 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELMER M CHAO/Examiner, Art Unit 3793